DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objections to claims 7 and 8 have been fully considered and are persuasive.  The objections to claims 7 and 8 have been withdrawn. 
Applicant’s arguments with respect to the 112(b) rejections of claims 4-7 have been fully considered and are persuasive. The 112(b) rejections of claims 4-7 have been withdrawn.
Applicant’s arguments with respect to the 102 rejections of the claims have been fully considered and are persuasive. The 102 rejections of the claims have been withdrawn.

Allowable Subject Matter
Claims 1, 2, and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose and would not have rendered obvious the subject matter of claim 1.
US 2004/0133164, hereinafter Funderburk, discloses a sensor applicator assembly for a glucose monitoring system (para [0053]), the sensor applicator assembly being assembled as a single unitary product (para [0099]) in which a sensor module (sensor 314) for measuring a blood glucose level is preinstalled in an applicator (para [0099], inserter kit 300’), such that the sensor module is ejected by an operation of the applicator to be attached to a human body (paras [0099] and [0100]), wherein the applicator has a press button mounted thereon (Fig. 33A, button 324’) to be press-manipulated by a user (para [0099]), and a separate safety locking device (safety lock key 476) is coupled to prevent the press button from being press-manipulated (para [0122]), wherein the press button is allowed to be press-manipulated after the safety locking device is removed (para [0122]), a button guide opening (Fig. 33A, opening into interior space of housing 334’ that holds button 324’), into which the press button is inserted (Fig. 33A), is provided at an outer circumferential surface of the applicator (Fig. 33A), the button guide opening allowing the inserted press button to move in a direction parallel to an ejection direction of the sensor module when the inserted press button is press-manipulated in a state that the safety locking device is removed from the button guide opening (Fig. 33A, para [0122], button is pressed downward and sensor module is ejected downward), and the safety locking device is configured to be slidably inserted into the button guide opening in a direction parallel to a moving direction of the press button (Figs. 33A and 33B, para [0122], key 476 is inserted downward and button 324’ moves downward) and be interlocked with the press button to prevent the press button from moving when the button is press-manipulated in a state that the safety locking device is inserted to the button guide opening (para [0122], fins 484 of key 476 swing into inwardly facing slots of button 324’ to prevent movement of button), and the press button is configured to be allowed to be press-manipulated only when the safety locking device is removed from the button guide opening (para [0122]).
Funderburk does not expressly disclose the button guide opening allowing the inserted press button to move in a direction perpendicular to an ejection direction of the sensor module, the safety locking device being configured to be slidably inserted into the button guide opening in a direction perpendicular to a moving direction of the press button, and slide holes, through which the safety locking device is slid into the button guide opening, being provided at the outer circumferential surface of the applicator.
However, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Funderburk such that the button guide opening allows the inserted press button to move in a direction perpendicular to an ejection direction of the sensor module as a rearrangement of parts, in which the button guide opening and press button would be rearranged to the side of the device from the top of the device, allowing the inserted press button to move side to side (perpendicular to the downward ejection direction of the sensor module). Such a modification is prima facie obvious (see MPEP 2144.04(VI)(C)).
Funderburk as modified does not expressly disclose the safety locking device being configured to be slidably inserted into the button guide opening in a direction perpendicular to a moving direction of the press button, and slide holes, through which the safety locking device is slid into the button guide opening, being provided at the outer circumferential surface of the applicator.
US 2010/0211005, hereinafter Edwards, discloses a safety locking device (Fig. 10, safety locking device 4710) configuring to be slidably inserted into a button guide opening (Fig. 9, para [0125], opening into interior of housing 4110) in a direction perpendicular to a moving direction of a press button (base 4520 is pressed upward, safety locking device 4710 slides side to side).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Funderburk such that the safety locking device is configured to be slidably inserted into the button guide opening in a direction perpendicular to a moving direction of the press button, as taught by Edwards, as a simple substitution of one element (Edwards’ safety locking device 4710) for another (Funderburk’s safety lock key 476) to obtain the predictable result of preventing actuation of the device through axial movement of a button with a safety lock mechanism.
Funderburk as modified by Edwards does not disclose slide holes, through which the safety locking device is slid into the button guide opening, being provided at the outer circumferential surface of the applicator.
Edwards’ safety locking device (4710) is slid into the button guide opening directly, not through slide holes.
KR 2017-0045236, hereinafter Peterson, discloses slide holes (Fig. 42, assembly retaining slots 860) through which a locking device is slid (housing fastening tabs 402 slide in), but the slide holes of Peterson do not perform the function of through which a safety locking device is slid into a button guide opening because Peterson does not have a button guide opening. Additionally, the locking device of Peterson is not a safety locking device because it does not prevent a press button from being press-manipulated, it merely locks one element (element 400’) to another element (element 800”).
Therefore, the prior art of record fails to disclose slide holes, through which the safety locking device is slid into the button guide opening, being provided at the outer circumferential surface of the applicator. It is this ordered combination that is novel and non-obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791